ERVIN, Judge.
The estates of William and Margaret Schutt appeal the trial court’s denial of their motions to dismiss the personal injury lawsuit filed against them by Robert and Hazel Spielman, claiming that the ancillary letters of administration issued to a court-appointed personal representative were invalid, and thus the Spielmans cannot proceed. We affirm.
The trial court in this tort action correctly declined to consider factual issues previously resolved by another circuit court judge in probate proceedings. There is nothing on the face of the ancillary letters of administration that renders them invalid in regard to venue. § 733.101 (l)(b), Fla.Stat. (1993); In re Estate of Bernard, 183 So.2d 715 (Fla. 1st DCA 1966); In re Estate of Klipple, 101 So.2d 924 (Fla. 3d DCA 1958); 31 Am.Jur.2d Executors and Administrators § 510 (1989). If there are any perceived problems with the appointment of the personal representative, the Schutts’ estates may challenge the same pursuant to section 733.301(5), Florida Statutes (1993).
AFFIRMED.
MINER and BENTON, JJ., concur.